78926: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-27738: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78926


Short Caption:CANNON COCHRAN MGMT. SERVS., INC. VS. FIGUEROACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A779790Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/07/2019 / Trost, JanetSP Status:Completed


Oral Argument:06/11/2020 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCannon Cochran Management Services, Inc.Joel P. Reeves
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Daniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


AppellantLas Vegas Metropolitan Police DepartmentJoel P. Reeves
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Daniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentDavid FigueroaJason D Mills
							(Jason D. Mills & Associates, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/06/2019Filing FeeFiling Fee Paid. $250.00 from Lewis Brisbois Bisgaard & Smith.  Check no. 13947. (SC)


06/06/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-24635




06/06/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-24638




06/07/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost. (SC).19-24791




06/11/2019MotionFiled Appellant's Motion for Stay of District Court Order.  (SC)19-25318




06/17/2019MotionFiled Respondent's Response Pursuant to NRAP 27(a)(3) to Appellant's Motion for Stay of District Court's Order. (SC)19-26208




06/21/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 12, 2019, at 10:00 am. (SC).19-26970




06/24/2019MotionFiled Appellant's Reply In Support of Motion for Stay of District Court's Order. (SC)19-27163




06/28/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-28002




07/16/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-30144




07/18/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)19-30496




08/01/2019Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)19-32512




09/26/2019Order/ProceduralFiled Order Denying Motion for Stay. Appellants have filed a motion to stay the district court's April 30, 2019, order pending appeal. The motion is denied without prejudice. (SC).19-40084




10/15/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  October 30, 2019.  (SC)19-42512




10/30/2019BriefFiled Appellants' Opening Brief.  (SC)19-44650




10/30/2019AppendixFiled Appendix to Opening Brief - Volumes 1 thru 4.  (SC)19-44655




11/27/2019BriefFiled Respondent David Figueroa's Answering Brief.  (SC)19-48556




12/18/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: January 10, 2020. (SC).19-51152




01/10/2020BriefFiled f Appellants' Reply Brief.  (SC)20-01411




01/13/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


04/03/2020Order/ProceduralFiled Order Scheduling Order Argument. This court determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter is scheduled for oral argument on June 11, 2020, at 10:30 a.m. in Las Vegas. (SC).20-12730




05/14/2020Order/ProceduralFiled Order Regarding Oral Argument. In the event that circumstances require oral argument be held by videoconference, the court will use the BlueJeans videoconferencing system. That system requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. No later than May 19, 2020, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. The attorneys will be required to schedule a session with this court's IT Department to test the capabilities of the connection and video equipment prior to argument. A member of the IT Department will contact the attorneys upon receiving the contact information requested above. The Clerk of the Court will notify the attorneys by June 3, 2020, if oral argument will be held by videoconference. (SC).20-18441




05/29/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-20418




07/30/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before Gibbons/Stiglich/Silver. Author: Gibbons J. Majority: Gibbons/Stiglich/Silver. 136 Nev. Adv. Opn. No. 51. SNP20-MG/LS/AS. (SC).20-27738




08/24/2020RemittiturIssued Remittitur. (SC)20-31000




08/24/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


09/04/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 26, 2020. (SC)20-31000





Combined Case View